UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month ofJune 2014 Commission File Number: 001-15102 Embraer S.A. Av. Brigadeiro Faria Lima, 2170 12227-901 São José dos Campos, São Paulo, Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ This report on Form 6-K shall be deemed to be filed and incorporated by reference in the registration statement on Form F-3 (File No. 333-182039) and to be a part thereof from the date on which this report is furnished, to the extent not superseded by documents or reports subsequently filed or furnished. Exhibits 1 “Embraer Overseas Limited Files Resale Shelf Registration Statement Registering its 5.696% Senior Notes due 2023,” press release datedJune 24 , 2014 99.2 Form of Selling Noteholder Notice and Questionnaire SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: June 24, 2014 Embraer S.A. By: /s/ José Antonio de Almeida Filippo Name: José Antonio de Almeida Filippo Title: Executive Vice-President and Chief Financial and Investor Relations Officer Exhibit 99.1 Embraer Overseas Limited Files Resale Shelf Registration Statement Registering its 5.696% Senior Notes due 2023 São José dos Campos, Brazil, June 24 , 2014 – Embraer S.A. (“ Embraer ”), announced today that it has filedon Amendment No. 1 a n Form F-3 shelf registration statement to Form F-4 (the “ Registration Statement ”) with the Securities and Exchange Commission (“ SEC ”) to register the 5.696% Senior Notes due 2023 (the “ 2023 Notes ”)previouslyissued by Embraer Overseas Limited (“ Issuer ”) and guaranteed by Embraer for resale by the noteholders. The2023 Notes were issued to noteholders in connection with exchange offers completed on September 16, 2013 and September 30, 2013 by the issuer and Embraer in reliance on Rule 144A and Regulation S under the Securities Act of 1933. At that time, pursuant to a registration rights agreement, Issuer and Embraer agreed to register the 2023 Notes before June 27, 2014 (the “ Target Date ”) by means ofan exchange offer or, if they determined that such exchange offer would not be completed by the Target Date, byway ofa shelf registration statement. On April 17, 2014, the Issuer and Embraer initiated the exchange offer by filing a registration statement on Form F-4 with the SEC and, before the Form F-4 was declared effective, they determined that such exchange offer would not close before the Target Date. As a result, the Issuer and Embraer have filed the Registration Statement converting the exchange offer to a shelf registration statement. Issuer and Embraer anticipate that the Registration Statement willbe declared effective before or on the Target Date. To register the 2023 Notes under the Registration Statement, noteholders must be added to the Registration Statement by amendment or prospectus supplement. Under the registration rights agreement, noteholders can be added by submitting a completed and signed notice of registration statement questionnaire to Issuer, if and when they wish to register their 2023 Notes. Noteholders can download the questionnaire which was also made available under a Form 6-K furnished in June 24, 2014, indenture, form of first supplemental indenture including the form of the global notes or registration rights agreement from Embraer’s website at www.embraer.com.br. Concurrently or promptly following the addition of noteholders to the Registration Statement, the Issuer and Embraer will provide all necessary instructions and documentation to the t rustee to allow noteholders to own beneficial ownership in unrestricted 2023 Notes in anticipation of future sales. You may also obtain copies of the registration rights agreement,the indenture and the form of the first supplemental indenture, including the form of the global notes(the governing documents ofthe 2023 Notes) through Embraer’s filings with the SEC. If you need any additional information or have any questions, you may contact Luciano Rodrigues Fróes, Head of Investor Relations at +(55-12) 3927-4404. Issuer and Embraer will not receive any of the proceeds from any resale of the 2023 Notes that may be made pursuant to the Registration Statement. Since the Registration Statement has not yet become effective, the 2023 Notes may not be sold nor may offers to buy be accepted prior to the time the Registration Statement becomes effective and the relevant noteholder is added thereto. This press release shall not constitute an offer to sell or the solicitation of an offer to buy or shall there be any sale of these 2023 Notes in any State in which such offer, solicitation or sale would be unlawful prior to the effective registration under the securities laws of any such State. Note to Editors Embraer S.A. (NYSE: ERJ; BM&FBOVESPA: EMBR3) is the world’s largest manufacturer of commercial jets up to 120 seats, and one of Brazil’s leading exporters. Embraer’s headquarters are located in São José dos Campos, São Paulo, and it has offices, industrial operations and customer service facilities in Brazil, China, France, Portugal, Singapore, and the U.S. Founded in 1969, the Company designs, develops, manufactures and sells aircraft and systems for the commercial aviation, executive aviation, and defense and security segments. It also provides after sales support and services to customers worldwide. For more information, please visit www.embraer.com.br . Exhibit 99.2 FORMOF SELLING NOTEHOLDER NOTICE AND QUESTIONNAIRE The undersigned (the “ Selling Noteholder ”) is a beneficial holder of the 5.696% Senior Notes due 2023 (the “ Notes ”), issued by Embraer Overseas Limited, an exempted limited liability company incorporated under the laws of the Cayman Islands (“ Embraer Overseas ”) and unconditionally guaranteed by Embraer S.A., a Brazilian Corporation (“ Embraer ”)issuedtothe Selling Noteholder in connection with exchange offers completed on September 16, 2013 and September 30, 2013Embraer Overseas and Embraerin reliance on Rule 144A and Regulation S under the Securities Act of 1933, as amended ( the “ Securities Act ”) . The Selling Noteholder understands that Embraer Overseas and Embraer have filed with the Securities and Exchange Commission (the “ Commission ”) a registration statement on Form F-3 (the “ ShelfRegistration Statement ”) for the registration and resale under Rule415 of the Securities Act, of the Notes held by the Noteholders pursuant to the terms and conditions of the Registration Rights Agreement, dated as of September 16, 2013 (the “ Registration Rights Agreement ”), among Embraer Overseas, Embraer and Citigroup Global Markets Inc. (the “ Trustee
